UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6209


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FLOYD JUNIOR POWELL, a/k/a Dick,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:99-cr-00012-RLV-6; 5:14-cv-00007-
RLV)


Submitted:   March 6, 2014                 Decided:   March 13, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Junior Powell, Appellant Pro Se.    William A. Brafford,
Assistant United States Attorney, Craig Darren Randall, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Floyd      Junior   Powell           seeks   to     appeal       the       district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that    basis.      The    order   is       not    appealable        unless        a    circuit

justice    or    judge    issues   a    certificate        of       appealability.           28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable      jurists          would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.    Cockrell,        537 U.S. 322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Powell has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense    with       oral   argument        because         the    facts     and        legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3